DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 3/2/2020, cancelled claims 1-78 and new claims 79-108 are acknowledged. Claims 79-108 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86 and 104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 86 recites the limitation “the circuitry is configured to instruct the strain sensor to begin monitoring for deformation of the skin surface responsive to detection of movement of the body portion by the motion sensor” and claim 104 similarly recites the limitation “detecting the deformation of the skin surface of the body portion responsive to detecting the motion of the body portion”. These limitations do not appear to be supported by the specification as originally filed in such a way as to convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed. In particular, while the disclosure does describe devices and methods that include one or both of a strain sensor and a motion sensor, nowhere does not disclosure appear to describe that the deformation of the skin surface detected by the strain sensor is instructed to begin detection/monitoring in response to detection of movement of the body portion by the motion sensor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation "the optical sensor" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is noted an “optical sensor” is only previously recited in claim 80, whereas claim 97 depends only from independent claim 79.
Claim 98 recites the limitation "the chemical sensor" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is noted an “chemical sensor” is only previously recited in claim 80, whereas claim 98 depends only from independent claim 79.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79-81, 84-85, 88-92, 94, 99-101, 103, 105-106, and 108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esposito et al. (US Publication No. 2013/0192071 A1) (cited by Applicant).

	Regarding claim 79, Esposito et al. discloses a device, comprising: 
a deformable substrate (1) comprising a conformable structure configured to conform to a skin surface of a body portion (see Figures 1-3 and [0016] and [0056]); 
a sensor assembly (2) coupled to the deformable substrate, the sensor assembly including 
at least one of a strain sensor configured to generate one or more sense signals associated with deformation of the skin surface or a motion sensor (e.g. accelerometer) configured to generate one or more sense signals associated with motion of the body portion (see [0009] and [0048]), and 
at least one sensor configured to generate one or more sense signals associated with a physiological parameter (e.g. temperature, heart rate, respiratory rate, blood pressure, blood oxygen saturation, blood flow, local gas content, bacterial content, etc.) of the body portion (see [0009] and [0048]); 
circuitry (5) operably coupled to the sensor assembly and configured to receive one or more sense signals from the sensor assembly, the circuitry configured to compare the one or more sense signals received from the sensor assembly to reference data stored in memory of the device and to determine a recommended course of action based on the comparison (see Figures 4, 14, and 22G and [0008], [0048], [0077], and [0083]); and 
a reporting device operably coupled to the circuitry and configured to generate one or more communication signals based on instruction by the circuitry, the one or more communication signals including the recommended course of action (see [0008], [0020], [0048], [0077], and [0083]).
Regarding claim 80, Esposito et al. discloses the at least one sensor includes at least one of an oxygenation sensor, a temperature sensor, a pressure sensor, a chemical sensor, or an optical sensor (see [0009] and [0048]).
Regarding claim 81, Esposito et al. discloses the reference data stored in memory of the device includes reference data indicative of an injury to the body portion (see Figures 4, 14, and 22G and [0048], [0077], and [0083]).
Regarding claim 84, Esposito et al. discloses the sensor assembly includes the motion sensor, and wherein the motion sensor includes an accelerometer (see [0009] and [0048]).
Regarding claim 85, Esposito et al. discloses the sensor assembly includes each of the strain sensor and the motion sensor (see [0009] and [0048]).  
Regarding claim 88, Esposito et al. discloses the deformable substrate is integrated with a textile of a garment (see [0016] and [0056]).
Regarding claim 89, Esposito et al. discloses the reporting device is configured to provide at least one of an auditory indication pertaining to the recommended course of action, a visual indication pertaining to the recommended course of action, or a tactile indication pertaining to the recommended course of action (see [0008], [0020], [0048], [0077], and [0083]).
Regarding claim 90, Esposito et al. discloses the reporting device includes a transmitter configured to transmit the one or more communication signals to an external device (see Figure 14 and [0008], [0020], [0048], and [0053]).
Regarding claim 91, Esposito et al. discloses the reporting device is configured to report the recommended course of action to the external device (see [0008], [0020], [0048], [0077], and [0083]).
Regarding claim 92, Esposito et al. discloses the reporting device includes a display device, and wherein the reporting device is configured to provide a visual indication pertaining to the recommended course of action on the display device (see [0008], [0020], [0048], [0077], and [0083]).
Regarding claim 94, Esposito et al. discloses including a power supply coupled to the deformable substrate configured to supply power to one or more of the sensor assembly, the circuitry, and the reporting device (see [0018]).
Regarding claim 99, Esposito et al. discloses a method, comprising: 
detecting, via an epidermal electronic system located on a body portion of an individual (see Figures 1-3 and [0016] and [0056]), at least one of deformation of a skin surface of the body portion or a motion of the body portion (see [0009] and [0048]); 
detecting, via the epidermal electronic system, a physiological parameter of the body portion (see [0009] and [0048]); 
generating one or more sense signals based on detection of the at least one of deformation of the skin surface of the body portion or the motion of the body portion and based on detection of the physiological parameter of the body portion (see [0009] and [0048]); 
comparing, via circuitry of the epidermal electronic system, the one or more sense signals to reference data stored in memory of the epidermal electronic system (see Figures 4, 14, and 22G and [0008], [0048], [0077], and [0083]); 
determining, via circuitry of the epidermal electronic system, a recommended course of action based on comparing the one or more sense signals to reference data stored in memory of the epidermal electronic system (see Figures 4, 14, and 22G and [0008], [0048], [0077], and [0083]); and 
generating one or more communication signals based on instruction by circuitry of the epidermal electronic system, the one or more communication signals including the recommended course of action (see [0008], [0020], [0048], [0077], and [0083]).
Regarding claim 100, Esposito et al. discloses detecting, via the epidermal electronic system, a physiological parameter of the body portion includes detecting the physiological parameter of the body portion with at least one of an oxygenation sensor, a temperature sensor, a pressure sensor, a chemical sensor, or an optical sensor (see [0009] and [0048]).
Regarding claim 101, Esposito et al. discloses the reference data stored in memory of the epidermal electronic system includes reference data indicative of an injury to the body portion (see Figures 4, 14, and 22G and [0048], [0077], and [0083]).
Regarding claim 103, Esposito et al. discloses detecting, via an epidermal electronic system located on a body portion of an individual, at least one of deformation of a skin surface of the body portion or a motion of the body portion includes detecting, via the epidermal electronic system located on the body portion of the individual, deformation of the skin surface of the body portion and the motion of the body portion (see [0009] and [0048]).
Regarding claim 105, Esposito et al. discloses generating one or more communication signals based on instruction by circuitry of the epidermal electronic system includes generating at least one of an auditory indication pertaining to the recommended course of action, a visual indication pertaining to the recommended course of action, or a tactile indication pertaining to the recommended course of action (see [0008], [0020], [0048], [0077], and [0083]).
Regarding claim 106, Esposito et al. discloses generating one or more communication signals based on instruction by circuitry of the epidermal electronic system includes transmitting the one or more communication signals to an external device (see Figure 14 and [0008], [0020], [0048], and [0053]).
Regarding claim 108, Esposito et al. discloses a computer program product comprising: 
non-transitory computer-readable media having encoded instructions for executing a method for monitoring a biological body portion, the method including: 
detecting, via an epidermal electronic system located on a body portion of an individual (see Figures 1-3 and [0016] and [0056]), at least one of deformation of a skin surface of the body portion or a motion of the body portion (see [0009] and [0048]); 
detecting, via the epidermal electronic system, a physiological parameter of the body portion (see [0009] and [0048]); 
generating one or more sense signals based on detection of the at least one of deformation of the skin surface of the body portion or the motion of the body portion and based on detection of the physiological parameter of the body portion (see [0009] and [0048]); 
comparing, via circuitry of the epidermal electronic system, the one or more sense signals to reference data stored in memory of the epidermal electronic system (see Figures 4, 14, and 22G and [0008], [0048], [0077], and [0083]);  
determining, via circuitry of the epidermal electronic system, a recommended course of action based on comparing the one or more sense signals to reference data stored in memory of the epidermal electronic system (see Figures 4, 14, and 22G and [0008], [0048], [0077], and [0083]); and 
generating one or more communication signals based on instruction by circuitry of the epidermal electronic system, the one or more communication signals including the recommended course of action (see [0008], [0020], [0048], [0077], and [0083]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 82-83, 87, 97-98, and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al., further in view of Toth et al. (US Publication No. 2015/0351690 A1) (cited by Applicant).

Regarding claim 82, it is noted Esposito et al. does not specifically teach the circuitry is configured to instruct the sensor assembly to detect the physiological parameter of the body portion responsive to comparison of the one or more sense signals received from the sensor assembly to reference data stored in memory of the device. However, Toth et al. teaches the circuitry is configured to instruct the sensor assembly to detect the physiological parameter of the body portion responsive to comparison of the one or more sense signals received from the sensor assembly to reference data stored in memory of the device (see [0062], [0138], [0156], [0158], and [0272]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the circuitry is configured to instruct the sensor assembly to detect the physiological parameter of the body portion responsive to comparison of the one or more sense signals received from the sensor assembly to reference data stored in memory of the device, as disclosed in Toth et al., so as to compare a pre-impact and post-impact dataset to assess the response of the subject to the impact and determine if the subject was adversely affected by the impact (see Toth et al.: [0158]).
Regarding claim 83, it is noted Esposito et al. does not specifically teach the sensor assembly includes the strain sensor, and wherein the strain sensor includes a silicon nanomembrane or a configuration of stacked metallic materials. However, Toth et al. teaches the sensor assembly includes the strain sensor, and wherein the strain sensor includes a silicon nanomembrane or a configuration of stacked metallic materials (see [0149]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the sensor assembly includes the strain sensor, and wherein the strain sensor includes a silicon nanomembrane or a configuration of stacked metallic materials, as disclosed in Toth et al., because such a sensor is advantageous for monitoring one or more of tissue strain, posture, respiration, respiration depth, movement of digits, movement of joints and a range of other applications requiring stretch related information (see Toth et al.: [0149]).
Regarding claim 87, it is noted Esposito et al. does not specifically teach the deformable substrate includes at least one of a hydrocolloid film or a gas-permeable elastomeric sheet.  However, Toth et al. teaches the deformable substrate includes at least one of a hydrocolloid film or a gas-permeable elastomeric sheet (see [0178] and [0198]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the deformable substrate includes at least one of a hydrocolloid film or a gas-permeable elastomeric sheet, as disclosed in Toth et al., so as to maintain a sufficiently flexible, comfortable and breathable interface for the subject (see Toth et al.: [0198]).
Regarding claim 97, it is noted Esposito et al. does not specifically teach the sensor assembly includes the optical sensor, and wherein the reference data stored in memory of the device includes at least one of a rubor measurement or a discoloration measurement. However, Toth et al. teaches the sensor assembly includes the optical sensor, and wherein the reference data stored in memory of the device includes at least one of a rubor measurement or a discoloration measurement (see [0138], [0233], and [0249]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the sensor assembly includes the optical sensor, and wherein the reference data stored in memory of the device includes at least one of a rubor measurement or a discoloration measurement, as disclosed in Toth et al., so as to analyze color changes of underlying tissue, which may be indicative of local blood perfusion on the body, or to determine one or more regions of the subject that may suffer from arterial or venous insufficiency, or to estimate the location and/or presence of a blood clot in an extremity of the subject (see Toth et al.: [0249]).
Regarding claim 98, it is noted Esposito et al. does not specifically teach the sensor assembly includes the chemical sensor, wherein the chemical sensor is configured to measure a chemical analyte of blood within the body portion and to generate one or more sense signals responsive to detection of the chemical analyte, the chemical analyte of blood including at least one of a blood protein, a blood peptide, a blood cell component, a plasma component, or a platelet component. However, Toth et al. teaches the sensor assembly includes the chemical sensor, wherein the chemical sensor is configured to measure a chemical analyte of blood within the body portion and to generate one or more sense signals responsive to detection of the chemical analyte, the chemical analyte of blood including at least one of a blood protein, a blood peptide, a blood cell component, a plasma component, or a platelet component (see [0166] and [0331]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the sensor assembly includes the chemical sensor, wherein the chemical sensor is configured to measure a chemical analyte of blood within the body portion and to generate one or more sense signals responsive to detection of the chemical analyte, the chemical analyte of blood including at least one of a blood protein, a blood peptide, a blood cell component, a plasma component, or a platelet component as disclosed in Toth et al., so as to provide a consistently oriented measurement configuration, with substantially minimized external influences, highly controlled pressure on the tissues, exclusion of ambient light, and cost reduced measurement configuration (see Toth et al.: [0166]).  
Regarding claim 102, it is noted Esposito et al. does not specifically teach generating instructions, via circuitry of the epidermal electronic system, to detect physiological parameter of the body portion responsive to comparing the one or more sense signals to reference data stored in memory of the epidermal electronic system. However, Toth et al. teaches generating instructions, via circuitry of the epidermal electronic system, to detect physiological parameter of the body portion responsive to comparing the one or more sense signals to reference data stored in memory of the epidermal electronic system (see [0062], [0138], [0156], [0158], and [0272]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Esposito et al. to include generating instructions, via circuitry of the epidermal electronic system, to detect physiological parameter of the body portion responsive to comparing the one or more sense signals to reference data stored in memory of the epidermal electronic system, as disclosed in Toth et al., so as to compare a pre-impact and post-impact dataset to assess the response of the subject to the impact and determine if the subject was adversely affected by the impact (see Toth et al.: [0158]).

Claim(s) 86 and 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al., further in view of Smith et al. (US Publication No. 2015/0173666 A1) (cited by Applicant).
Regarding claim 86, it is noted Esposito et al. does not specifically teach the circuitry is configured to instruct the strain sensor to begin monitoring for deformation of the skin surface responsive to detection of movement of the body portion by the motion sensor. However, Smith et al. teaches the circuitry is configured to instruct the strain sensor (155) to begin monitoring for deformation of the skin surface responsive to detection of movement of the body portion by the motion sensor (150) (see [0028]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the circuitry is configured to instruct the strain sensor to begin monitoring for deformation of the skin surface responsive to detection of movement of the body portion by the motion sensor, as disclosed in Smith et al., so as to allow for a precise use of high fidelity data measurement only when an event requiring such high fidelity data measurement is present, thereby reducing power consumption to the minimum level needed to detect the presence of the aforementioned event (see Smith et al.: [0029]).
Regarding claim 104, it is noted Esposito et al. does not specifically teach detecting, via the epidermal electronic system located on the body portion of the individual, deformation of the skin surface of the body portion and the motion of the body portion includes detecting the deformation of the skin surface of the body portion responsive to detecting the motion of the body portion. However, Smith et al. teaches detecting, via the epidermal electronic system located on the body portion of the individual, deformation of the skin surface of the body portion and the motion of the body portion includes detecting the deformation of the skin surface of the body portion responsive to detecting the motion of the body portion (see [0028]-[0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Esposito et al. to include the circuitry is configured to instruct the strain sensor to begin monitoring for deformation of the skin surface responsive to detection of movement of the body portion by the motion sensor, as disclosed in Smith et al., so as to allow for a precise use of high fidelity data measurement only when an event requiring such high fidelity data measurement is present, thereby reducing power consumption to the minimum level needed to detect the presence of the aforementioned event (see Smith et al.: [0029]).

Claim(s) 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al., further in view of Davis et al. (US Publication No. 2013/0110415 A1) (cited by Applicant).

Regarding claim 93, it is noted Esposito et al. does not specifically teach the display device is coupled to the deformable substrate. However, Davis et al. teaches the display device (230) is coupled to the deformable substrate (100) (see Figures 17C and 26A-B and [0076]-[0077] and [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include the display device is coupled to the deformable substrate, as disclosed in Davis et al., so as to provide information to the wearer of the monitoring system and also be sufficiently large to be visible from a distance to provide information to another individual (e.g. coach, trainer, supervisor, or parent) who is monitoring the data provided by the device (see Davis et al.: [0077]).

Claim(s) 95-96 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al., further in view of Buckman (US Publication No. 2005/0067816 A1) (cited by Applicant).

Regarding claims 95-96, it is noted Esposito et al. does not specifically teach a proximity sensor, wherein the proximity sensor is configured to measure a change in proximity over time between at least a portion of the device and another object or surface, and wherein at least one of an absolute proximity, a rate of change in proximity, or a relative change in proximity correlates to a physical impact or an imminent impact between the body portion and the another object or surface. However, Buckman teaches a proximity sensor, wherein the proximity sensor is configured to measure a change in proximity over time between at least a portion of the device and another object or surface, and wherein at least one of an absolute proximity, a rate of change in proximity, or a relative change in proximity correlates to a physical impact or an imminent impact between the body portion and the another object or surface (see [0018], [0034], [0089], and [0127]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Esposito et al. to include a proximity sensor, wherein the proximity sensor is configured to measure a change in proximity over time between at least a portion of the device and another object or surface, and wherein at least one of an absolute proximity, a rate of change in proximity, or a relative change in proximity correlates to a physical impact or an imminent impact between the body portion and the another object or surface, as disclosed in Buckman, so as to evaluate whether measured parameters are within the range of normal safe human motion or whether a fall is in progress requiring activation of a protective device (see Buckman: [0127]).
Regarding claim 107, it is noted Esposito et al. does not specifically teach measuring, via a proximity sensor on the epidermal electronic system, a change in proximity over time between at least a portion of the epidermal electronic system and another object or surface, and wherein at least one of an absolute proximity, a rate of change in proximity, or a relative change in proximity correlates to a physical impact or an imminent impact between the body portion and the another object or surface. However, Buckman teaches measuring, via a proximity sensor on the epidermal electronic system, a change in proximity over time between at least a portion of the epidermal electronic system and another object or surface, and wherein at least one of an absolute proximity, a rate of change in proximity, or a relative change in proximity correlates to a physical impact or an imminent impact between the body portion and the another object or surface (see [0018], [0034], [0089], and [0127]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Esposito et al. to include measuring, via a proximity sensor on the epidermal electronic system, a change in proximity over time between at least a portion of the epidermal electronic system and another object or surface, and wherein at least one of an absolute proximity, a rate of change in proximity, or a relative change in proximity correlates to a physical impact or an imminent impact between the body portion and the another object or surface, as disclosed in Buckman, so as to evaluate whether measured parameters are within the range of normal safe human motion or whether a fall is in progress requiring activation of a protective device (see Buckman: [0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791